DETAILED ACTION
This non-final rejection is responsive to the claims filed 20 July 2020.  Claims 1-15 are pending.  Claims 1, 11, and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groves (US 2013/0159512 A1) hereinafter known as Groves in view of Xie (US 2018/0084024 A1) hereinafter known as Xie.

Regarding independent claim 1, Groves teaches:
... 
receiving an indication to present a user interface presenting data for a plurality of metrics related to at least one of a status or a performance of a storage system; 10 (Groves: Figs. 3-4 and ¶[0018]; Groves teaches collecting metrics related to memory usage.  ¶[0032] further teaches the monitoring client displaying a dashboard with graphs of the metrics.)
determining a status of a workflow that processes messages received from the storage system;  (Groves: ¶[0029]; Groves teaches receiving information from clients such as system logs.)
determining an end time for a plurality of metric visualizations to present in the user interface based on the status of the workflow;  (Groves: Fig. 2 and ¶[0036]-¶[0037], ¶[0040]-¶[0042], ¶[0047], and ¶[0052]; Groves teaches a dashboard with a determined time window, intervals, and a future time buffer, which reduces the update frequency of the time window based on the received data.)
rendering the plurality of metric visualizations, each metric visualization having 15the determined end time; and  (Groves: Figs. 2 and 4A; Groves teaches a dashboard with metric graphs.)
providing the plurality of rendered metric visualizations for presentation in the user interface on a display.  (Groves: Figs. 2 and 4A; Groves teaches a dashboard with metric graphs.)

Groves does not explicitly teach:
one or more processors; and 5one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising:

However, Xie teaches:
one or more processors; and 5one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising:  (Xie: Fig. 1 and ¶[0019]; Xie teaches a processor and hardware for executing the instructions.)

Groves and Xie are in the same field of endeavor as the present invention, as the references are directed to rendering visualization based on various input data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving data, determining the end time for metric visualizations, and rendering the visualizations as taught in Groves with the foregoing being performed by a 



Regarding claim 9, Groves in view of Xie teaches the system as recited in claim 1 (as cited above).

Groves further teaches:
wherein the data for a plurality of metrics includes data obtained via one or more application programming interfaces from the storage system or one or 25more computing devices that interact with the storage system.  (Groves: ¶[0021]-¶[0024]; Groves teaches various frameworks that access data.)



Regarding claim 10, Groves in view of Xie teaches the system as recited in claim 1 (as cited above).

Groves further teaches:
wherein: the user interface including the rendered metric visualizations is presented on a display; and 30a time threshold is applied to limit re-rendering of the rendered metric visualizations before expiration of the time threshold.  (Groves: ¶[0040]-¶[0042] and ¶[0047]-¶[0048]; Groves teaches a dashboard with a determined time window, intervals, and a future time buffer.  The end of the future time buffer is interpreted as the expiration of the time threshold.)


Regarding claims 13 and 14, these claims recite a method and one or more non-transitory computer-readable media that perform the function of the system of claim 1; therefore, the same rationale for rejection applies.



Claims 2-4, 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Xie in view of Schultz (US 2016/0197802 A1) hereinafter known as Schultz.

Regarding claim 2, Groves in view of Xie teaches the system as recited in claim 1 (as cited above).

Groves in view of Xie does not explicitly teach the limitations of claim 2.

However, Schultz teaches:
wherein: 20respective ones of the messages include respective timestamps; the workflow includes a queue for queuing received messages prior to processing by the workflow; and determining the status of the workflow comprises comparing a first timestamp of a message most recently added to the queue with a second timestamp of a message for which the 25workflow was most recently completed.  (Schultz: Figs. 5A-5B and ¶[0248]-¶[0249]; Schultz teaches determining the delta between the timestamp of a message most recently added to the queue and a timestamp of the most recently completed.)
Das is in the same field of endeavor as the present invention, since it is directed to rendering visualization based on various input data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving data, determining the end time for metric visualizations, and rendering the visualizations as taught in Groves in view of Xie with further comparing the timestamps of recently added messages to the timestamps of completed messages as taught in Schultz.  Groves in view of Xie already teaches receiving data, determining the end time for metric visualization, and rendering the visualizations.  However, Groves in view of Xie does not explicitly teach further comparing the timestamps of recently added messages to the timestamps of completed messages.  Schultz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Groves and Xie to include teachings of Schultz because the combination would allow adjusting the node statistics, as suggested by Schultz: ¶[0152].



Regarding claim 3, Groves in view of Xie in view of Schultz teaches the system as recited in claim 2 (as cited above).


wherein if the first timestamp matches the second timestamp, determining the end time for the plurality of metric visualizations comprises setting the end time based on a current time.  (Schultz: Figs. 5A-5B and ¶[0152] and ¶[0248]-¶[0249]; Schultz teaches determining the delta between the timestamp of a message most recently added to the queue and a timestamp of the most recently completed.  If the timestamps match, there is no delta.  The claims and the specification do not specify exactly how the end time is “based” on a current time.  Accordingly, given no delta, there is no offset; and thus, it is interpreted as the end time being based on the current time.)



Regarding claim 4, Groves in view of Xie in view of Schultz teaches the system as recited in claim 2 (as cited above).

Xie further teaches:
wherein if the first timestamp does not match the second timestamp, determining the end time for the plurality of metric visualizations comprises setting the end time based on the second time stamp.  (Xie: ¶[0058]-¶[0059]; Xie teaches changing the time window based on the comparison of the most recent timestamp to the upper bound of the time window.  The foregoing teach the situation of where the time window is set to match the most recent timestamp.)




claim 7, Groves in view of Xie in view of Schultz teaches the system as recited in claim 2 (as cited above).

Xie further teaches:
further comprising determining a start time for each of the plurality of metric visualizations to present in the user interface, wherein the start time is determined by subtracting a respective time window for a respective metric visualization from 15the end time for each respective metric visualization.  (Xie: ¶[0058]-¶[0059]; Xie teaches changing the time window based on the comparison of the most recent timestamp to the upper bound of the time window.  In other words, the time window matches the timestamp.  The lower bound of the time window is interpreted as the start time.  Accordingly, the start time is determined based upon the timestamp and the length of the time window.)




Regarding claims 12, 13, and 15, these claims recite a method and one or more non-transitory computer-readable media that perform the function of the system of claims 2-4; therefore, the same rationale for rejection applies.




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Xie in view of Schultz in view of Chauhan (US 2016/0307173 A1) hereinafter known as Chauhan.

claim 5, Groves in view of Xie in view of Schultz teaches the system as recited in claim 2 (as cited above).

Groves in view of Xie in view of Schultz does not explicitly teach the limitations of claim 5.

However, Chauhan teaches:
wherein: the workflow comprises an indexing process for indexing the received messages; and determining the status of the workflow comprises communicating with the indexing process to determine the first timestamp and the second timestamp.  (Chauhan: Figs. 2-3 and ¶[0069] and ¶[0080]; Chauhan teaches indexing processes which retrieve timestamps of events.)

Chauhan is in the same field of endeavor as the present invention, since it is directed to rendering visualization based on various input data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving data, determining the end time for metric visualizations, and rendering the visualizations as taught in Groves in view of Xie with further the workflow comprising an indexing operation for received messages as taught in Chauhan.  Groves in view of Xie already teaches receiving data, determining the end time for metric visualization, and rendering the visualizations.  However, Groves in view of Xie does not explicitly teach further the workflow comprising an indexing operation for received messages.  Chauhan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Groves, Xie, and Schultz to include teachings of Chauhan because it would allow manage the metric visualizations for indexing operations.



Regarding claim 6, Groves in view of Xie in view of Schultz teaches the system as recited in claim 5 (as cited above).

However, Chauhan teaches:
wherein communicating with the indexing process to determine the first timestamp and the second timestamp comprises a monitoring application executing on the one or more processors employing an application programming interface to obtain the first timestamp and the second time stamp from the indexing program executing on 10the one or more processors.  (Chauhan: Fig. 3 and ¶[0138]-¶[0143]; Chauhan teaches data center monitoring and employing an API to obtain the metrics and performance related information.  The system further retrieves timestamps of the events.)



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Xie in view of Chauhan (US 2016/0307173 A1) hereinafter known as Chauhan.

Regarding claim 8, Groves in view of Xie teaches the system as recited in claim 1 (as cited above).

Groves in view of Xie does not explicitly teach the limitations of claim 8.

However, Chauhan teaches:
wherein the messages are system log messages including information about operations performed by or on the storage system including at least one of access logs or event logs, wherein the access logs include information related to actions 20performed by users with respect to object data stored by the storage system, and the event logs include information related to administrative actions.  (Chauhan: Figs. 2-3 and ¶[0065]; Chauhan teaches event logs and analyst log files which include user generated data and audit logs.)

Chauhan is in the same field of endeavor as the present invention, since it is directed to rendering visualization based on various input data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving data, determining the end time for metric visualizations, and rendering the visualizations as taught in Groves in view of Xie with further the workflow comprising an indexing operation for received messages comprised of access and event logs as taught in Chauhan.  Groves in view of Xie already teaches receiving data, determining the end time for metric visualization, and rendering the visualizations.  However, Groves in view of Xie does not explicitly teach further the workflow comprising an indexing operation comprised access and event logs for received messages.  Chauhan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Groves, Xie, and Schultz to include teachings of Chauhan because it would allow manage the metric visualizations for indexing operations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142